Citation Nr: 1034587	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  03-35 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the June 2004 discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, of the 
United States Code, was proper.

 (The issues of entitlement to an initial evaluation in excess of 
10 percent for residuals of a cold injury to the right and left 
foot, prior to January 12, 1998; entitlement to an initial 
evaluation in excess of 10 percent for residuals of a cold injury 
to the right foot from January 12, 1998, to September 26, 2000; 
entitlement to an initial evaluation in excess of 10 percent for 
residuals of a cold injury to the left foot from January 12, 
1998, to September 26, 2000; entitlement to a separate, initial 
compensable evaluation for bilateral calluses; entitlement to an 
effective date earlier than September 26, 2000, for the 
assignment of a 30 percent rating for residuals of a cold injury 
to the right foot; entitlement to an effective date earlier than 
September 26, 2000, for the assignment of a 30 percent rating for 
residuals of a cold injury to the left foot; entitlement to 
service connection for an acquired psychiatric disorder, to 
include as secondary to residuals of a cold injury to the feet; 
entitlement to a clothing allowance; and entitlement to 
automobile and adaptive equipment, or adaptive equipment only, 
will be addressed in a separate decision, under a separate docket 
number.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. G., Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 
1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2004 decision of the Department of Veterans Affairs 
(VA) Vocational Rehabilitation and Employment Division of the 
Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned in September 2009.  
A transcript of the hearing is of record.


FINDING OF FACT

After being approved for an extended evaluation plan in January 
2004, the Veteran did not maintain satisfactory conduct and 
cooperation in implementing a program of vocational 
rehabilitation services; mitigating circumstances beyond his 
control have not been demonstrated.

CONCLUSION OF LAW

The criteria for the June 2004 discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, Title 
38, United States Code, were met.  
38 U.S.C.A. §§ 3111, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
21.197, 21.198, 21.362, 21.364 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States 
Court of Appeals for Veterans Claims held that the Veterans Claim 
Assistance Act of 2000, with its expanded duties to notify and 
assist, is not applicable to certain cases, pointing out that the 
statute at issue was not found in Title 38, United States Code, 
Chapter 51.  Likewise, the statute at issue in this matter is not 
found in Chapter 51; rather, it is found in Chapter 31.

Nevertheless, a letter was sent to the Veteran in May 2004, 
explaining that, in 30 days, he would be denied Vocational 
Rehabilitation and Employment (VRE) services.  This letter 
provided notice to the Veteran of the basis for the denial and 
how the interruption affects his other VA benefits.  
Additionally, the matter was readjudicated, and a final denial 
was issued in a June 2004 decision, which also informed the 
Veteran of how to request an administrative review or appeal the 
decision.  Moreover, the Veteran's counseling/evaluation 
rehabilitation folder has been associated with the claims file 
and contains all the probative evidence necessary to adjudicate 
this matter pertaining to his application for Chapter 31 benefits 
and the evaluations and counseling records generated in 
connection with that application.  As such, the Board finds that 
all relevant evidence necessary for an equitable disposition of 
the Veteran's appeal has been obtained.

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Discontinuance of Vocational Rehabilitation and Education 
Services

The purpose of vocational rehabilitation services is to enable 
veterans with service-connected disability to achieve maximum 
independence in daily living and, to the maximum extent feasible, 
to become employable and to obtain and maintain suitable 
employment.  See 38 U.S.C.A. §§ 3100, 3101 (West 2002); 38 C.F.R. 
§§ 21.35(b), 21.70, 21.72 (2009).

The three "basic requirements" for eligibility for Chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b) (2009).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40, the second 
requirement is that the services necessary for training and 
rehabilitation must be identified by VA and the veteran, and the 
third requirement is that VA and the veteran must develop a 
written plan describing the program goals and the means through 
which those goals will be achieved.  Id.

A veteran seeking Chapter 31 vocational rehabilitation training 
is assigned a specific case status.  See 38 C.F.R. § 21.180(a) 
(2009).  A veteran's initial case status is "applicant" status.  
38 C.F.R. § 21.182 (2009).  Once the existence of a qualifying 
service-connected disability is established under 38 C.F.R. § 
21.40(a) (2009), an "initial evaluation" is scheduled under 38 
C.F.R. § 21.50(a), after which a veteran may then progresses to 
"evaluation and planning status."  See 38 C.F.R. 
§ 21.180(e)(1)-(4).  During evaluation and planning status, it is 
determined whether a veteran has an employment handicap under 38 
C.F.R. § 21.40(b) and whether achievement of a vocational goal is 
feasible, and a plan is developed.  See 38 C.F.R. §§ 
21.184(a)(1), 21.50.

When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. § 21.57 
provides for an extended evaluation, and a veteran's case may be 
assigned to "extended evaluation status."  38 C.F.R. § 21.57(a) 
(2009); see 38 C.F.R. § 21.188 (2009) (outlining the procedures 
for moving an applicant from "evaluation and planning" status 
to "extended evaluation" status).  If a veteran completes 
"evaluation and planning status," he or she moves to 
"rehabilitation to the point of employability" status, from 
there progresses to "employment services" status, and from 
there to "rehabilitated" status.  See 38 C.F.R. §§ 21.180, 
21.190, 21.194, 21.196 (2009).

38 C.F.R. § 21.198 provides that the purpose of "discontinued 
status" is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary.  VA 
will discontinue a veteran's case and assign the case to 
discontinued status following assignment to interrupted status as 
provided in 
38 C.F.R. § 21.197 for reasons including but not limited to the 
following:  (1) the veteran declines to initiate or continue the 
rehabilitation process; (2) unsatisfactory conduct and 
cooperation; (3) end of eligibility and entitlement occurs; (4) 
medical and related problems; (5) the veteran voluntarily 
withdraws from the program; and/or (6) the veteran fails to 
progress in the program.  

38 C.F.R. § 21.198(d) provides that VA is obligated to establish 
appropriate procedures to follow up on cases which have been 
placed in discontinued status, except in those cases reassigned 
from applicant status.  The purpose of such follow up is to 
determine whether:  (1) the reasons for discontinuance may have 
been removed, and reconsideration of eligibility and entitlement 
is possible; or (2) a veteran is employed, and criteria for 
assignment to rehabilitated status are met.

38 C.F.R. § 21.362, pertaining to Satisfactory Conduct and 
Cooperation, provides:

(a)  General.  The successful development 
and implementation of a program of 
rehabilitation services require the full 
and effective participation of the veteran 
in the rehabilitation process.

(1)  The veteran is responsible for 
satisfactory conduct and cooperation in 
developing and implementing a program of 
rehabilitation services under Chapter 31; 

(2)  The staff is responsible for insuring 
satisfactory conduct and cooperation on the 
veteran's part; and

(3)  VA staff shall take required action 
when the veteran's conduct and cooperation 
are not satisfactory. (See § 21.364)

(b)  VA responsibility.  VA shall make a 
reasonable effort to inform the veteran and 
assure his or her understanding of:

(1)  The services and assistance which may 
be provided under Chapter 31 to help the 
veteran maintain satisfactory cooperation 
and conduct and to cope with problems 
directly related to the rehabilitation 
process, especially counseling services;

(2)  Other services which [VRE] staff can 
assist the veteran in securing through non-
VA programs; and

(3)  The specific responsibilities of the 
veteran in the process of developing and 
implementing a program of rehabilitation 
services, especially the specific 
responsibility for satisfactory conduct and 
cooperation.

(c)  Veteran's responsibility.  A veteran 
requesting or being provided services under 
Chapter 31 must:

(1)  Cooperate with VA staff in carrying 
out the initial evaluation and developing a 
rehabilitation plan;

(2)  Arrange a schedule which allows him or 
her to devote the time needed to attain the 
goals of the rehabilitation plan;

(3)  Seek the assistance of VA staff, as 
necessary, to resolve problems which affect 
attainment of the goals of the 
rehabilitation plan;

(4)  Conform to procedures established by 
VA governing pursuit of a rehabilitation 
plan including:  (i) Enrollment and 
reenrollment in a course; (ii) Changing the 
rate at which a course is pursued; (iii) 
Requesting a leave of absence; (iv) 
Requesting medical care and treatment; (v) 
Securing supplies; and (vi) Other 
applicable procedures.

(5)  Conform to the rules and regulations 
of the training or rehabilitation facility 
at which services are being provided.

(d)  Responsibility for determining 
satisfactory conduct and cooperation.  
[VRE] staff with case management 
responsibility in the veteran's case will:  
(1) Monitor the veteran's conduct and 
cooperation as necessary to assure 
consistency with provisions of paragraph 
(c) of this section. (2) Provide assistance 
which may be authorized under Chapter 31, 
or for which arrangements may be made under 
other programs to enable the veteran to 
maintain satisfactory conduct and 
cooperation.

38 C.F.R. § 21.364, pertaining to Unsatisfactory Conduct and 
Cooperation, provides:

(a)  General.  If VA determines that a 
veteran has failed to maintain satisfactory 
conduct or cooperation, VA may, after 
determining that all reasonable counseling 
efforts have been made and are found not 
reasonably likely to be effective, 
discontinue services and assistance to the 
veteran, unless the case manager determines 
that mitigating circumstances exist.  In 
any case in which such services and 
assistance have been discontinued, VA may 
reinstitute such services and assistance 
only if the counseling psychologist 
determines that:

(1)  The unsatisfactory conduct or 
cooperation of such veteran will not be 
likely to recur; and

(2)  The rehabilitation program which the 
veteran proposes to pursue (whether the 
same or revised) is suitable to such 
veteran's abilities, aptitudes, and 
interests.

(b)  Unsatisfactory conduct or cooperation 
exists.  When the case manager determines 
that the veteran's conduct and/or 
cooperation are not in conformity with 
provisions of § 21.362(c), the case manager 
will:  (1) Discuss the situation with the 
veteran; (2) Arrange for services, 
particularly counseling services, which may 
assist in resolving the problems which led 
to the veteran's unsatisfactory conduct or 
cooperation; (3) Interrupt the program to 
allow for more intense efforts, if the 
unsatisfactory conduct and cooperation 
persist.  If a reasonable effort to remedy 
the situation is unsuccessful during the 
period in which the program is interrupted, 
the veteran's case will be discontinued and 
assigned to 'discontinued' status unless 
mitigating circumstances are found.  When 
mitigating circumstances exist, the case 
may be continued in 'interrupted' status 
until VA staff determines the veteran may 
be reentered into the same or a different 
program because the veteran's conduct and 
cooperation will be satisfactory, or if a 
plan has been developed, to enable the 
veteran to reenter and try to maintain 
satisfactory conduct and cooperation. 
Mitigating circumstances include:  (i) The 
effects of the veteran's service and 
nonservice-connected condition; (ii) Family 
or financial problems which have led the 
veteran to unsatisfactory conduct or 
cooperation; or (iii) Other circumstances 
beyond the veteran's control.

In the instant case, a review of the evidence of record reveals 
that the Veteran was initially found to be entitled to vocational 
rehabilitation services, beginning May 2002, at which time he 
began enrolling in classes at a community college.  At issue in 
the present case, he again applied and was approved for an 
extended evaluation plan, starting January 2004.  See January 
2004 Rehabilitation Plan, VA Form 28-8872.  The July 2004 report 
of his rehabilitation plan listed the Veteran's program goal as 
"to determine [his] feasibility to participate in further 
vocational planning and an ultimate job objective."  The 
Veteran's objectives under the plan were (1) to complete remedial 
courses in reading, math, grammar, typing, or basic computer 
software for one term; (2) to maintain the best possible health 
to permit successful completion of the objectives of the 
rehabilitation plan, explaining further that he was to "comply 
with psychiatric/psychological services;" and (3) to participate 
in work study, volunteer work, or other paid employment to 
demonstrate employability.  The report listed the duration of 
service under the plan to run from January 2004 to May 2004.

However, a May 2004 notice from the community college indicated 
that the Veteran had stopped attending classes in early March 
2004, resulting in termination of student status by reason 
"unsatisfactory attendance, conduct, or progress."  A May 2004 
Special Training Report also indicated that he did not appear for 
case management meetings and that he was unable to comply with 
psychiatric treatment mandates.

As a result, a May 2004 letter was sent to the Veteran informing 
him that, because he stopped attending classes, his award would 
be terminated effective January 7, 2004.  Another similar letter 
was sent to him in May 2004, indicating that a decision was made 
to terminate his VRE services and that the decision would become 
final in 30 days unless he were to send in new evidence 
warranting a change in the decision.   According to that letter, 
it was determined that it was "not reasonable" to expect the 
Veteran "to be able to train for or get a suitable job at this 
time."  Evidence supporting this decision included the fact that 
he was "unable to cooperate in extended evaluation due to a 
pattern of poor social skills and difficulty coping with the 
normal demands of training."  Subsequently, in June 2004, a 
final decision was issued denying his claim for VRE services, 
indicating that no evidence had been submitted that would warrant 
a change in the decision to discontinue benefits.  

Based upon its review of the evidence of record, the Board finds 
that the June 2004 discontinuance of vocational rehabilitation 
services was warranted.   In this case, unsatisfactory conduct 
and cooperation on part of the Veteran has been adequately 
demonstrated.  In this regard, a May 2004 VA Counseling Record 
found that achievement of a vocational goal for employment was 
not "reasonably feasible," explaining that he failed to attend 
case management meetings, respond to telephone messages, or 
attend basic classes.  The May 2004 VA Counseling Record further 
noted that it was reported that the Veteran was "difficult, 
demanding[,] and rude" and that he had a history of prolonged 
unemployment, inadequate social skills, and lack of cooperation.  
As a result, in a May 2004 VA Memorandum, his Rehabilitation 
Counselor determined that his "vocational goal [was] not 
reasonably feasible."  Similar findings were made in a June 2003 
Counseling Narrative and a November 2004 Report of Contact (VA 
Form 119).  Additionally, in a June 2004 note, it was further 
noted that the Veteran had not been compliant in obtaining mental 
health treatment.  Such evidence is highly probative in 
establishing that the Veteran did not maintain satisfactory 
conduct and cooperation in his extended evaluation plan for 
vocational rehabilitation services.

Recognition is given to the Veteran's argument that he 
experienced mitigating circumstances that hindered his 
participation in the vocational rehabilitation program.  He cited 
to car repair problems, child support hearings and various legal 
troubles, which include an arrest that led to a 55-day period of 
incarceration.  The Board finds that mitigating circumstances 
beyond the Veteran's control are not shown.  While he has 
asserted in an October 2004 statement that he had to stop 
attending school because he was "run[] off the road and had a 
problem with the Sheriff's department," the Board does not find 
that such circumstances, including the resulting incarceration, 
if any, were beyond his control.  Specifically, while the cause 
of the accident may have been unanticipated and may have been 
beyond his control, the police report of the April 2003 motor 
vehicle accident reflected that the Veteran had been arrested for 
assault and disorderly conduct because he had threatened to kill 
the occupant of the other vehicle involved in the alleged 
accident.  The Board finds that it was certainly within the 
Veteran's control to withhold from engaging in such conduct.  
Moreover, his failure to fully disclose all the details of his 
problems with the Sheriff's department severely undermines his 
overall credibility.  Reference is also made to a January 2002 
Work Source report that discussed the Veteran's history of 
abusing a system that reimbursed veteran travel expenses.  
Indeed, while the subject of vocational rehabilitation was not 
discussed at his personal hearing, the undersigned found the 
Veteran's overall demeanor to evasive and contrived.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, 
the Board, when considering whether lay evidence is satisfactory, 
the Board may also properly consider internal inconsistency of 
the statements, facial plausibility, consistency with other 
evidence submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing). 

Moreover, the alleged accident took place in April 2003, and it 
is unclear at what time he was incarcerated.  According to the 
records provided by the community college, he stopped attending 
two of his classes on February 26, 2004, another on March 4th, 
and the other on March 8th.  He also missed case management 
meetings in March 2004 and April 2004.  Even if he was 
incarcerated during this time period, his incarceration is not 
the only cited factor that affected Veteran's ability to feasibly 
participate in Vocational Rehabilitation and Employment services.  
According to a May 2004 Special Report of Training, he was placed 
in "interrupted" status due to non-compliance with his plan.  
In addition to the fact that he missed classes in late February 
and early March 2004, it was also noted that he had been unable 
to demonstrating a learning ability, an ability to get along and 
relate with others in a civil and rational manner, or an ability 
to maintain appointments and stay compliant with psychiatric 
care.  He has provided no explanation for these findings.  This 
evidence indicates that there were many reasons, not just the 
fact that he may have been incarcerated and encountered other 
legal troubles, affecting his ability to cooperate in the 
program.  

In light of the discussion above, the Board finds that, as of 
June 2004, the Veteran did not maintain satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services, and mitigating circumstances beyond his 
control are not demonstrated.  Accordingly, it was proper to 
discontinue vocational rehabilitation benefits to the Veteran 
under the provisions of 38 C.F.R. § 21.364.  See 38 C.F.R. § 
21.364(a); see also McRae v. Brown, 9 Vet. App. 229, 233-34 
(1996).


ORDER

The June 2004 discontinuance of vocational rehabilitation 
benefits was proper.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


